Appeal from an order denying appellants’ motion to dismiss the first cause of action pleaded in the complaint, wherein recovery is sought for a wrongful death, on the ground that the Statute of Limitations had run when the appellants were served with, the summons (Rules Civ. Prac., rule 107, subd. 5). Order reversed, without costs, *700and motion granted. Delivery of the summons to the Sheriff of the City of New York, Kings County Division, prior to the expiration of the two-year statutory period was ineffectual, since appellants were residents of Queens County. (Civ. Prac. Act, § 17; Administrative Code of City of New York, § 1032-15.0; Balter v. Janis, 200 Misc. 635.)
Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur.